Case o-Ly-flooy-reg Voc sb-L FileaqO//Ovily Entered O//O3S/19 LolOg05

UTI EM eee Vice Omelet mec T eee mM Le

 

 

 

Debtor 4 Jaklin Mecanik

First Name Middle Name Last Name
Debtor 2
{Spouse, if filing} First Name Middle Nama Last Name

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

 

 

Case number §419-74559-A736 Mi Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and deseribe items. List an agset only once. If an asset fits in more than one category, Iist the asset in the category where you think
It fits best. Be as complete and accurate as possible. If tvo married paople are filing together, both are equally responsible for supplying correct Information. If
more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (If known). Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, bullding, land, or similar property?

D1 No. Go te Part 2.
I Yes. Where is the property?

  

11 What is the property? Check all that apply

57 Steamboat Road Mi Single-family home
Street address, if avallable, or other description

 

: ‘claims of exemptions. Put the
“amount of any secured:claims:on-Schedule Dr25° -*:

 

  

 

 

 

 

Oo Duplex or multi-unit building “Creditors Who Have Claims Secured by Pro
oO Condominium or cooperative es vo
Manufactured or mobile home
O Current vatue of the Current value of the
Great Neck NY 11024-0000 CO) Land entire property? portion you own?
City State ZIP Coda C1) investment property $4,100,000.00 $1 ,100,000.00
CI Timeshare Describe the nature of your ownership Interest
O1 other . (such as fee simple, tenancy by the entlreties, or
Who has an interest in the property? Check one a life estate), if known.
ME Debtor 4 only
Nassau C1 Debter 2 only
Count
¥ C1 debtor 1 and Debtor 2 only oO Check if this is community property
C1 Atleast one of the debtors and another {see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 4, including any entries for $1,100,000.00 :
pages you have attached for Part 1. Write that number here.......scssssssesrnsesessernsreee seteasuanannaes pene senas ep 00)0CUS eee

Describe Your Vehicles

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives, If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3, Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

BNo
Yes

Official Form 106A/B Schedule A/B: Property page 1
Softwara Copyright (¢) 1996-2019 Best Case, LLC - wwaw.bestcase.com : Bast Case Bankruptcy
Case o-Ly-flooy-reg Voc sb-L FileaqO//Ovily Entered O//O3S/19 LolOg05

Debter1 Jaklin Mecanik Case number (ifknown) 819-71559-A736

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

HNo
O Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, Including any entries for
pages you have attached for Part 2. Write that NUMber Mere... ssseeererneres pea saseea saseesesoneaeeseenenesoneneeosesnenninins => $0.00

 

 

 

Describe Your Personal and Household Items
Po you own or have any legal or equitable interest in any of the following items? © Boo eke lee oT Gurrent value ofthe. >.

 

   

- Bo not déduct secured:
cote pls Sy upomen OTE a "claims: or.exemptions.-.
6. Household goods and furnishings

Examples: Major appliances, furniture, linens, china, kitchenware

ONo
Ml Yes. Describe.....

 

| Miscellaneous Household Goods and Furnishings | $2,500.00

 

7, Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games

HNo
CO Yes. Describe...

8. Collectibles of value

Examples; Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles
O No

Ml Yes. Describe.....

 

| Books, Pictures | $250.00

 

 

9, Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments ,

HNo
C] Yes. Describe...

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

Mi No
[J Yes. Describe...

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

C1 No
Ml Yes. Describe...

 

[Wearing Apparel $250.00

 

 

12, Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gald, silver

1 No
M@ Yes, Describe...

 

[Chain $250.00

 

 

Official Form 106A/B Schedule A/B: Property page 2
Software Gopyright (c) 1996-2019 Best Case, LLC - www.bastcase,com Basl Case Bankruptcy
Case o-Ly-flooy-reg Voc sb-L FileaqO//Ovily Entered O//O3S/19 LolOg05

Debtor! — Jaklin Mecanik Case number (ifknown) _819-71559-A736

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

HNo
Cl Yes. Describe.....

14. Any other personal and household items you did not already list, Including any health aids you did not list
MNo
O Yes. Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here ........cescscesesesssesnsseecessnnsersnesssnnreceeesmnereenoey seenvaenen $3,250.00

 

 

 

Describe Your Financial Assets
‘Do you own or have.any legal or equitable interest in any of the following? ...

 

    

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

1 No

Cash $100.00

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.
HM No
DV 68.0. eens Institution name:

18. Bonds, mutual funds, or publicly traded stocks
Examples; Bond funds, investment accounts with brokerage firms, money market accounts
M No
CD Ves. .cccceccecees Institution or Issuer name:
19, Non-publicly traded stock and interests in incorporated and unincorporated businesses, Including an interest in an LLC, partnership,
and joint venture

 

 

CO No

Ml Yes. Give specific information about them...........-
Name of entity: , % of ownership:
Jaklin Mecanik LLC 100 & $0.00
Duete § Inc. 100 % $0,00

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

BM No
(1 Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

Mi No

OO Yes. List each account separately.
Type of account: Institution name:

Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c} 1996-2019 Best Case, LLG - www.bestcasa.com Best Case Bankruptcy
Case o-Ly-flooy-reg Voc sb-L FileaqO//Ovily Entered O//O3S/19 LolOg05

Debtor1 Jaklin Mecanik Case number (ifknown) 819-71559-A736

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Examples; Agreements with landlords, prepaid rent, public utilities (electric, gas, water}, telecommunications companies, or others

HB No
Institution name or individual:

DD Yes. wee

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
MH No
DO Yes............. Issuer name and description.

24, Interests In an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C, §§ 530(b)(1), 529A(b), and 529(b)(T).

' IENo
Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25, Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit

EH No .
O Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

BNo
C1 Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Bullding permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

HNo
C Yes. Give specific Information about them...

 
 
  

portion: you own?::>. .
Bo not:-deduct secure

 

‘Money or property owed to you? 9

 
 

   

 

28. Tax refunds owed to you

HNo
C1 Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

[] No

Mf Yes, Give specific information......

 

 

Support

Alimony and Child Support Alimony and Child
$7,200.00

 

30. Other amounts someone owes you
Examples; Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security

benefits; unpaid loans you made to someone else

 

 

 

 

 

 

O No
Ml Yes, Give specific information..
| Disability Claim | Unknown
| Car Accident Claim | Unknown,
31. interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance
HINo
page 4

Official Form 106A/8 Schedule A/B: Property

Software Copyright (c) 1996-2019 Best Case, LLC - www_besicase.com

Bast Case Bankruptcy
Case o-Ly-flooy-reg Voc sb-L FileaqO//Ovily Entered O//O3S/19 LolOg05

 

Debtor’ _Jaklin Mecanik Case number (ifknown) 819-71559-A736
OO Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest In property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

MNo
Cl Yes. Give specific information..

33, Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples; Accidents, employment disputes, insurance claims, or rights to sue

HNo
[] Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, Including counterclaims of the debtor and righfs to set off claims
Hi No
0 Yes, Describe each claim.........

35. Any financial assets you did not already list
HNo
C1 Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here.....ccesseccssscrcsssesssressercscressnesssecenoesscecesnereeneseneeansaesevenaveseadcnecuasauerrausneranennnntas $7,300.00

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37, Do you own or have any legal or equitable interest In any business-related property?
WB No. Goto Part 6.
0 Yes. Go to line 38,

Lila Qescribe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
lf you own or have an Interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Mf No. Go to Part 7.
0 Yes. Go to line 47.

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

C1 No

Mf Yes. Give specific information.........

 

 

 

 

 

 

 

| Office equipment $250.00
54. Add the dollar value of all of your entries from Part 7, Write that number here sss ensecseesessees $250.00
Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestease.com Bast Case Bankruptcy
Case o-Ly-flooy-reg Voc sb-L FileaqO//Ovily Entered O//O3S/19 LolOg05

Debtor1 Jaklin Mecanik Case number (ifknown) §19-71559-A736

 

List the Totals of Each Part of this Form

 

 

 

 

 

55. Part 1: Total real estate, Lin@ 2 ...sessseessessenesseesreeeeeieerenerenreracaseneg pe caenearsaennasnannaesnena ceenensaenaeaneensenseneencaienet $1,100,000.00
56. Part 2: Total vehicles, line 5 $0.00

57. Part 3: Total personal and household items, line 15 $3,250.00

58. Part 4: Total financial assets, IIne 36 $7,300.00

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $250.00

62, Total personal property. Add lines 56 through 61... $10,800.00 | Copy personal property total $10,800.00
63. Total of all property on Schedule A/B, Add line 55 + line 62 $1,110,800.00
Official Form 106A/B Schedule A/B: Property : page 6

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankrupley
